                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

VISION TECHNOLOGIES MARINE, INC. §                   CIVIL ACTION NO.
                                 §
                                 §
VERSUS                           §
                                 §                   JUDGE ___________
M/V DONNA J. BOUCHARD            §
AND BARGE 272,                   §
apparel, appurtenances,          §
etc., in rem                     §
BOUCHARD TRANSPORTATION CO., INC.§                   MAGISTRATE ___________
In personam                      §
                                 §                                       §


 VERIFIED COMPLAINT AND REQUEST FOR ORDER TO ARREST VESSELS

      Pursuant to Federal Rule of Civil Procedure 9(h) and Supplemental Admiralty

Rules B, and C, Plaintiff, Vision Technologies Marine, Inc. (“VT Marine”) files this

Verified Complaint against the M/V DONNA BOUCHARD and Barge 272 in rem and

her disponent owners Bouchard Transportation Co. Inc., (hereafter “Bouchard”) in

personam, seeking damages and enforcement of its maritime lien against the M/V

DONNA J. BOUCHARD and Barge 272, in rem. VT Marine alleges upon information

and belief as follows:

                                    I.   PARTIES

   1. Plaintiff is Vision Technologies Marine, Inc. (“VT Marine”). At all material

times, VT Marine was and is a corporation with its principal place of business in

Pascagoula, Mississippi.

   2. Defendant Bouchard Transportation Co., Inc., is a corporation organized and

existing under the law of New York, with its principal offices located in Melville, New

                                          1
York. Service of process may be made by serving Morton S. Bouchard III at 48 South

Service Rd, Suite 150, Melville, New York, 11747.

   3. The M/V DONNA J. BOUCHARD (IMO #9753181) is a towing vessel which is

currently located within the District, and more particularly at Point Michele

Anchorage, located at Mile Marker 41.5 of the Mississippi River, near the Port of

Belle Chase, Louisiana.

   4. The Barge B. 272 is a vessel which is paired and traveling with the M/V

DONNA J. BOUCHARD, which is currently located within the District and more

particularly at Point Michele Anchorage, located at Mile Marker 41.5 of the

Mississippi River, near the Port of Belle Chase, Louisiana.

   5. The M/V DONNA J. BOUCHARD and Barge 272 constitute an articulated tug

barge unit, with the Barge 272 acting as the tank vessel and the M/V DONNA J.

BOUCHARD acting as the tug boat, propelling and maneuvering the barge. The M/V

DONNA J. BOUCHARD is positioned into a notch in the stern of the barge. They are

built in tandem and are meant to operate in tandem.

                          II.   JURISDICTION AND VENUE

   6. This Complaint presents maritime claims within the meaning of Federal Rule

of Civil Procedure 9(h) and Supplemental Admiralty Rules B and C.

   7. This Court has subject matter jurisdiction over the action pursuant to 28

U.S.C. § 1333.

   8. Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. §

1391(b)(2) and (b)(3) and Supplemental Admiralty Rules B and C.



                                          2
                                    III.   FACTS

   8. VT Marine is a shipbuilding company which engages in ship design,

construction, and repair for both public and private clients.

   9. Bouchard is a barge company which owns and operates vessels for the purpose

of transportation of petroleum and other materials.

   10. Bouchard has engaged VT Marine for the construction and repair of many of

its vessels.

   11. On November 21, 2018, VT Marine and Bouchard executed a Master Service

Agreement (“MSA”) under which VT Marine agreed to provide goods and services to

Bouchard pursuant to Work Orders. See Master Service Agreement, attached as

Exhibit A.

   12. Paragraph 7 of the MSA provides that if Bouchard fails to make payment on

the due date, then VT Marine shall be entitled to charge Bouchard a rate of 3%

interest until payment in full is made. See Exhibit A, ¶7.

   13. Paragraph 25 of the MSA provides that any disputes arising out of the MSA

shall be resolved in the United States District Court for Southern District of

Mississippi. See Exhibit A, ¶25.

   14. Bouchard engaged VT Marine to perform repairs and provide necessaries to

the M/V DONNA J. BOUCHARD and Barge 272.

   15. VT Marine performed various repairs, labor, and materials to the M/V DONNA

J. BOUCHARD and Barge 272, and the work was billed through Invoices V0730001,

V0730002, and V0740001. See Invoices, attached as Exhibits B, C, and D.



                                           3
     16. A summary of the invoices is as follow:

                                                                  Amount Due
    Vessel(s) Name     Invoice #   Date of Invoice   Due Date     on Invoice Interest Due  Total Due
DONNA J. BOUCHARD     V0730001           3/15/2019   4/14/2019   $ 79,442.00 $     595.82 $ 80,037.82
DONNA J. BOUCHARD/B
272                   V0730002          3/15/2019    4/14/2019   $   20,540.00 $     154.05 $ 20,694.05
BARGE 272             V0740001          3/15/2019    4/14/2019   $   85,640.00 $     642.30 $ 100,731.87
                                                                               Total Due    $ 201,463.74

See Exhibits B, C, and D.

     17. Attached as Exhibits B, C, and D are true and accurate copies of VT Marine’s

Invoices V0730001, V0730002, and V0740001. See Exhibits B, C, and D.

     18. These invoices reflect necessaries provided and work performed on or for the

benefit, the M/V DONNA J. BOUCHARD, Barge 272, and Bouchard. The charges

shown in Exhibits B, C, and D were specifically requested, agreed to, and are fair and

reasonable for the work performed and the materials and supplies furnished to the

M/V DONNA J. BOUCHARD, Barge 272, and Bouchard.

     19. The labor and repairs performed by VT Marine to the M/V DONNA J.

BOUCHARD and Barge 272 included repairing reach rods, fuel tank leak, leaking

ball valves, replacing broken pipes, re-welding brackets, installing rod props,

replacing temporary repairs, and repairing leaking exhaust. See Exhibits B, C, and

D.

     20. VT Marine provided supplies to the vessels including potable water, line

handlers, trash services, and disposal of other trash. See Exhibits B, C, and D.

     21. On June 3, 2019, VT Marine made formal demand upon Bouchard to provide

payment on the Invoices. See 6/3/2019 Letter to Morton Bouchard, attached as

Exhibit E.

                                                 4
   22. No payments have been made by Bouchard to VT Marine.

   23. Bouchard has failed to make proper payment for the labor, materials,

equipment, and repairs provided to the M/V DONNA J. BOUCHARD and Barge 272

despite VT Marine’s repeated demands upon Bouchard for payment due.

   24. As reflected in paragraph 15 and Exhibits B, C, and D, VT Marine has provided

in excess of $185,622.00 in necessaries and services to the M/V DONNA J.

BOUCHARD and Barge 272. Those necessaries and services include work, labor, and

materials provided to the vessel. This includes interest on the outstanding payments

at a rate of 3%, which brings the total outstanding amounts due to $201,463.74.

Interest continues to accrue.

   25. VT Marine accordingly has a maritime lien against the M/V DONNA J.

BOUCHARD and Barge 272 for the full amounts due under the MSA, and under

Invoices V0730001, V0730002, and V0740001, and for all necessaries and services

provided those vessels and seeks an order of arrest of M/V DONNA J. BOUCHARD

(IMO #9753181) and Barge 272, including its engines, tackle, equipment, apparel,

etc, in rem, in accordance with Supplemental Rule C.

                            IV.    CAUSES OF ACTION

                                  BREACH OF CONTRACT

   26. VT Marine incorporates and restates all foregoing allegations as if copied here

in extenso.

   27. VT Marine and Bouchard entered into an MSA for the provision of goods and

services to the M/V DONNA J. BOUCHARD and Barge 272. VT Marine performed



                                          5
its obligations under the MSA. Bouchard, however, has not performed its contractual

obligations by failing to pay for the goods and services provided and accepted on

behalf of the M/V DONNA J. BOUCHARD and Barge 272.                     Bouchard’s non-

performance is a breach of the parties’ agreement.         As a result of this breach,

Bouchard owes the amounts due per the Invoices, in addition to penalties and

interest. As of June 17, 2019, Bouchard owes $201,463.74 for the work performed on

the $201,463.74.

                                 RULE B ALLEGATIONS

   28. VT Marine incorporates and restates all foregoing allegations as if copied here

in extenso.

   29. Bouchard’s breach of the MSA and Invoices by failing to make payments due

on the Invoices give rise to an in personam claim for breach of contract in favor of VT

Marine for all damages caused by said breach and/for which VT Marine is or will

become liable.

   30. Upon information and belief, damages have been outlined in paragraph 15 and

are detailed in Exhibits B, C, and D.

   31. Upon information and belief, and after investigation, neither Bouchard nor its

officers or principals can be found within this judicial district for the purposes of Rule

B of the Supplemental Rules of Certain Admiralty and Maritime Claims.

   32. Although Bouchard cannot be found within the District, it does own goods,

chattel or other proper that is now that is now, or will soon be, within the jurisdiction

of this Honorable Court. Specifically, VT Marine avers on information and belief that



                                            6
Bouchard owns the M/V DONNA J. BOUCHARD and Barge 272, which is currently

within this District.

   33. VT Marine has brought suit for breach of contract against Bouchard in the

United States District Court for Southern District of Mississippi, which is required

by the terms of the MSA.

   34. VT Marine moves this Court to issue a Warrant Arresting the M/V DONNA J.

BOUCHARD and Barge 272 to secure any judgment rendered in the judicial

proceedings to be initiated against Bouchard for its causes of action for breach of

contract.

                                RULE C ALLEGATIONS

   35. VT Marine incorporates and restates all foregoing allegations as if copied here

in extenso.

   36. The breach of the MSA and failure to make payments on Invoices V0730001,

V0730002, and V0740001 gives rise to a maritime lien under the general maritime

law and/or other applicable law, and entitles VT Marine to a Warrant of Arrest of the

M/V DONNA J. BOUCHARD and Barge 272, pursuant to Rule C of the Supplemental

Rules for Admiralty and Maritime Claims of the Federal Rule of Civil Procedure in

the full amount of the claim as set forth herein.

                                  ATTORNEY’S FEES

   37. As a result of Bouchard’s breach, and its failure and refusal to pay for the goods

and services provided, VT Marine has been forced to retain legal counsel and seeks




                                           7
reimbursement for its reasonable attorney fees as provided for in the MSA and as

required by the laws of the Honorable Court.

                           V.    PRAYER FOR RELIEF

   38. For these reasons, VT Marine requests the following:

            a. That this Verified Complaint be deemed good and sufficient;

            b. That process in due form of law, according to the practice of this

               Court in cases of admiralty jurisdiction issue against Bouchard

               Transportation, Co., Inc., in personam, citing it to appear and answer

               this Verified Complaint;

            c. That process according to the rules and practices of this Court in

               causes of admiralty and maritime jurisdiction, particularly Rules B

               and C of the Supplemental Rules for Certain Admiralty and

               Maritime Procedures of the Federal Rules of Civil Procedure may

               issue against the M/V DONNA J. BOUCHARD (IMO #9753181) and

               Barge 272, her engines, tackle, boilers, equipment, appurtenances,

               etc., and other property aboard said vessel, in rem;

            d. That pursuant to Supplemental Admiralty Rule C, this Court issue

               an Order directing the clerk of Court to issue a Warrant of Maritime

               Arrest, arresting the M/V DONNA J. BOUCHARD (IMO #9753181)

               and Barge 272, their apparel, equipment, engines, freight, tackle,

               etc.




                                          8
e. That the M/V DONNA J. BOUCHARD (IMO #9753181) and Barge

   272 be condemned and sole free and clear of all liens and

   encumbrances to pay VT Marine’s claims, and that all persons

   claiming interest in same be cited to appear, and, pursuant to the

   Federal Rules of Civil Procedure, answers the matters alleged in the

   Verified Complaint;

f. That a judgment be entered in favor of VT Marine, Inc. against the

   M/V DONNA J. BOUCHARD (IMO #9753181) and Barge 272, in

   rem, and against Bouchard Transportation Co., Inc., in personam,

   for the amounts due and owing of at least $201,463.74 together with

   post judgment interest, costs of suit and attorneys’ fees; and

g. That Plaintiff have such further and different relief as the Court may

   deem just and proper.



                                 Respectfully submitted,

                                 /s/ David S. Bland

                                 David S. Bland, T.A., #1257
                                 dbland@blandpartners.com
                                 Mallory G. Wynne, #33851
                                 mwynne@blandpartners.com

                                 GORDON & REES
                                 909 Poydras Street, Suite 1860
                                 New Orleans, LA 70112
                                 504-528-3088
                                 504-586-3419 (fax)

                                 Attorneys for VT Marine, Inc.

                             9
PLEASE SERVE:

  ·   M/V DONNA J. BOUCHARD and Barge 272, in rem, Vessel is located at Point Michel

      Anchorage, Mile 41.5, Mississippi River, Belle Chase, Louisiana

  ·   Bouchard Transportation Co., Inc., in personam, by serving Morton S. Bouchard III at 48

      South Service Rd, Suite 150, Melville, New York, 11747.




                                            10
